1.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Japanese Patent 2000-210,951 for reasons of record noting the following.
While applicant has amended the apparatus claim with similar recitations found in the now allowed method claim 1, it should be noted that the new limitations constitute material worked on and/or process limitations that do not affect the apparatus in a structural sense.  Since the apparatus of JP -951—ie, the support for the mold and the presser--  is inherently capable of working on the material according to the process parameters now being set forth in claim 8, these limitations do not carry any patentable weight in the apparatus claim like they do in a process claim—ie, instant claim 1.  There is ample case law dealing with this situation: (1) Ex Parte Masham, 2 USPQ 2nd 1647-- a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of that claimed; (2) Ex Parte Thibault, 164 USPQ 666—the purpose to which an apparatus is to be put and expression relating the apparatus to contents thereof during intended operation are not significant in determining the patentability of an apparatus claim.  
2.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent 2000-210,951 for reasons of record as set forth in paragraph 1, supra, and the previous rejection.
3.Applicant's arguments filed December 24, 2020 have been fully considered and are persuasive with respect to the method claims but they are not persuasive with respect to the apparatus claims.  As noted in paragraph 1, supra, the limitations added to the claim 1 are sufficient to render the method allowable but unfortunately do not do so for the apparatus claims 8 and 10, which remain anticipated or obvious over the applied reference.  
4.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
5.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     

/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742